Citation Nr: 1524772	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  13-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to death pension benefits.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veteran Affairs




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from November 1957 to November 1960 and the United States Navy from February 1964 to February 1982.  The Veteran died in May 2010.  The appellant is the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 administrative decision of the Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction of the claim lies with the RO in Nashville, Tennessee.

The Board notes that in her October 2010 Application for DIC (VA Form 21-534), the appellant indicated that she was not claiming service connection for the cause of the Veteran's death.  Notwithstanding the appellant's statement, the RO nevertheless denied entitlement to DIC benefits including entitlement to service connection for the cause of the Veteran's death, and the appellant perfected an appeal in July 2013.  The issue of entitlement to service connection for the cause of the Veteran's death is presently before the Board, and will be addressed below.

In an April 2014 statement, the appellant requested a hearing before a Veterans Law Judge via videoconference, which was scheduled in March 2015.  However, the appellant did not appear at the hearing, and did not request for the hearing to be rescheduled.  Thus, the hearing request is deemed to be withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's paper claims file as well as the electronic records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for the cause of the Veteran's death and entitlement to death pension benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran was not in receipt of a total service-connected disability rating for 10 years at the time of his death, his death occurred more than 30 years after his separation from active duty service, and he was not a former prisoner of war (POW).


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  With respect to the claim under 38 U.S.C.A. § 1318, the claim is denied as a matter of law.  As such, no further notice or assistance would be required to the appellant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  Also, the Board acknowledges that the issue of entitlement to service connection for the cause of the Veteran's death is being remanded for additional development, however, as the issue of DIC pursuant to 38 U.S.C.A. § 1318 is solely a matter of statutory interpretation, the claim is not inextricably intertwined with the cause of death claim and the Board may adjudicate it accordingly.

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former prisoner of war (POW) who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

The Veteran in this case was awarded a total disability rating due to individual employability resulting from service-connected disability (TDIU) in a September 2007 rating decision, effective October 22, 2004.  He was therefore not in receipt of a total disability rating for during the 10 years preceding his death in May 2010.  Furthermore, the Veteran died more than 30 years after his separation from active duty service and was not a former POW.  Therefore, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In denying this claim, the Board does not wish in any way to diminish the Veteran's service.  Although it is sympathetic to the appellant's claim, the Board is without authority to grant the claim on an equitable basis and instead is constrained to follow the specific provisions of law.  See 38 U.S.C.A. § 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.


REMAND

The appellant contends that service connection is warranted for the cause of the Veteran's death.  The Veteran's death certificate indicates that the Veteran's immediate cause of death was arteriosclerotic cardiovascular disease (ASCVD) due to (or as a consequence of) chronic ischemic heart disease.  The appellant contends that the Veteran set foot in Vietnam during overseas service, and thus, is entitled to a presumption of exposure to herbicides under 38 C.F.R. § 3.307.  

Regarding the appellant's claim for DIC, the Board notes that the Veteran's service treatment records from his Navy service have not been obtained.  In July 2012, a formal finding of unavailability of the Veteran's service treatment records from his service in the Navy was issued.  However, a review of the Veteran's service personnel records from his Naval service includes a History of Assignments sheet with a March 1982 entry which states "NRPC NOLA (RECORDS ONLY)."  A review of the record does not reveal that the Naval Reserve Personnel Center (NRPC) in New Orleans was ever contacted.  On remand, the NRPC in New Orleans should be contacted, and the Veteran's service treatment records should requested.   

In addition, the Virtual VA file contains October 2012 and November 2013 statements from the appellant, in which she stated that between 1966 and 1968, the Veteran was "boots on the ground" in Vietnam.  She stated that the Veteran went on temporary duty several times to Vietnam, which required him to fly and land in Vietnam.  In the November 2013 statement, the appellant requested that the Veteran's military pay records be obtained, which would show he received combat pay, and/or temporary duty travel and pay.  On remand, an attempt should be made to obtain the Veteran's pay records from the Defense Finance and Accounting Service (DFAS). 

As the record does not contain the Veteran's complete service personnel records, on remand, the Veteran's entire Official Military Personnel File (OMPF) should be requested as well, as it may provide relevant information regarding the Veteran's duties and assignments.  

Regarding the claim for entitlement to death pension benefits, the Board notes that the October 2010 administrative decision denied the appellant's claim for death pension benefits because she had failed to submit requested information necessary to decide her claim.  The appellant submitted a timely notice of disagreement (NOD) in November 2010, in which she indicated that she did not agree with the decision to deny DIC benefits, as well as submitting the information previously requested.  In an April 2012 deferred rating decision, the RO indicated that jurisdiction over the death pension claim was declined by the decision review officer, because the "issue was not on appeal."  The July 2013 SOC addressed only the issue of DIC, and the December 2014 SSOC only addressed the DIC issue, despite characterizing the claim on appeal as "service connection for death pension to include entitlement to DIC."  However, while not altogether clear, the appellant's November 2010 NOD did indicate that she was submitting the information requested for her claim for death pension benefits, which liberally construed, was a timely NOD as to the issue of entitlement to death pension benefits.  As such, an SOC must be issued regarding her claim for entitlement to death pension benefits.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete service treatment records and service personnel records from the Naval Reserve Personnel Center in New Orleans, Louisiana.  Once obtained, associate those records with the claims folder.

2.  Contact the Defense Finance and Accounting Services (DFAS) to request all available pay records pertaining to the Veteran for the time period between 1966 and 1968.  Specifically, DFAS is requested to provide any further information which assists in corroborating the Veteran having been in Vietnam, such as a record of hazardous duty or combat pay.

3.  Contact the National Personnel Records Center (NPRC) in St. Louis, Missouri, and any other appropriate source, and request the Veteran's entire Official Military Personnel file (OMPF) from his entire period of active duty service with the United States Navy.  Document all efforts to locate these records.

4.  Issue the appellant an SOC with respect to the issue of entitlement to death pension benefits.  The appellant should be advised of the need to file a Substantive Appeal following the issuance of the SOC if she wishes to complete an appeal as to this claim.

5.  After undertaking any other development deemed appropriate, the AOJ should readjudicate the issues on appeal.  If the benefit sought is not granted, the appellant and her representative should be provided with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.  Then return the case to the Board for further review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


